             Case 5:20-cv-00656 Document 1 Filed 06/02/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


CARMEN GUTIERREZ                               §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §
                                               §          Civil Action No. 5:20-cv-656
VUTEX, INC.                                    §
                                               §          Jury Requested
                      Defendant.               §



                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Carmen Gutierrez (“Plaintiff” herein) brings this lawsuit, presently asserting a

claim under the Fair Labor Standards Act (“FLSA”) against Defendant VUTEX, INC. and in

support thereof shows as follows:

                                    I.   NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages and long

hours and to correct conditions that were detrimental to the health and well-being of workers. To

achieve its humanitarian goals, the FLSA “limits to 40 a week the number of hours that an

employer may employ any of his employees subject to the Act, unless the employee receives

compensation for his employment in excess of 40 hours at a rate not less that one and one-half

times the regular rate at which he is employed.” Walling v. Helmerich & Payne, 323 U.S. 37, 40

(1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

2. Defendant violated the FLSA by failing to pay Plaintiff for all hours and overtime hours

worked. Plaintiff was not compensated at the rate of time and one-half her regular rate of pay

when she worked over 40 hours per week, as required by law.


PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 1
               Case 5:20-cv-00656 Document 1 Filed 06/02/20 Page 2 of 6



                                         II.    PARTIES

3. Plaintiff Carmen Gutierrez is an individual who was employed by Defendant within the

meaning of the FLSA. She hereby consents to be a party in this action.

4. Defendant VUTEX, INC. (“Vutex” or “Defendant”) is a Texas domestic corporation doing

business in San Antonio, Bexar County, Texas and can be served with process through its

registered agent: Jeff J. Horn, Jr. 325 N. St. Paul Street, Suite 4400, Dallas, Texas 75201.

However, a waiver of service will first be requested from Defendant.

                              III.   JURISDICTION AND VENUE

5. This Court has jurisdiction over the claim because Plaintiff has asserted a claim arising under

federal law.

6. Venue is proper in the Western District of Texas because the events forming the basis of the

suit occurred in this District.

                                       IV.     COVERAGE

7. At all material times, Defendant has acted directly or indirectly in the interest of an employer

or joint employer with respect to Plaintiff.

8. At all times hereinafter mentioned, Defendant has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

9. At all times hereinafter mentioned, Defendant has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

10. At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 2
             Case 5:20-cv-00656 Document 1 Filed 06/02/20 Page 3 of 6



said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

CGT produces coated fabrics and films for automotive and industrial applications and operates a

manufacturing facility in New Braunfels, Texas, where Plaintiff Renfroe is employed.

11. At all times hereinafter mentioned, Plaintiff was an individual employee who was engaged in

commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.

                             V.      FACTUAL ALLEGATIONS

12. Defendant Vutex Inc., is a Tier-One supplier which assembles numerous components for the

Toyota Tundra and Tacoma trucks at Toyota’s manufacturing facility in San Antonio, Texas.

Vutex, Inc. employs over 900 people in San Antonio, TX and operates a 300,000 sq. ft. facility

within the Toyota Manufacturing Plant, in conjunction with an on-site 38,000 sq. ft. satellite

glass sub-assembly facility. It is asserted Defendant does more than $500,000.00 per year in

gross revenues.

13. Plaintiff was employed by Defendant as a human resources department employee and

worked under at least three supervisors. She began working at the company in approximately

September 2015Process Engineer and was regularly scheduled to work 40 or more hours in a

work week for Defendant. She was terminated on or about May 13, 2020. She was paid as a

salaried employee and generally worked at least 5 hours of overtime per week yet was not paid

for overtime hours worked. In addition, she often worked during her lunch hour but was not paid

for that time worked.

14. She could not hire and fire and her job duties were not subject to any exemption. As a result,

paying her salary was improper. She did not agree that the salary would cover all hours worked

nor can Defendant provide any such agreement.



PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 3
             Case 5:20-cv-00656 Document 1 Filed 06/02/20 Page 4 of 6



15. Plaintiff was not properly paid for all the time and overtime hours that she worked. Rather,

she was generally paid a salary rate. Plaintiff Gutierrez was not paid proper overtime for at least

5 hours per week at a rate of time and a half for each overtime hour worked. Based on monthly

pay of approximately $3,810.00 at the time of her termination, and an estimated hourly rate of at

least $23.81, she would be entitled to an average overtime rate of $35.71 hourly and recovery of

approximately $178.57 per week in unpaid overtime, an estimate of $9,285.64 in unpaid

overtime per year. It is contended that the FWW formula does not apply in this instance as there

was no demonstrable mutual agreement between Plaintiff and Defendant that Plaintiff would be

paid a fixed weekly salary regardless of the number of hours worked.

16. It is contended that Plaintiff Gutierrez and other similar employees in her position were mis-

classified and that she should have been paid an hourly rate pursuant to the FLSA and

Department of Labor guidance. Her position should be non-exempt because her work involves

“the day-to-day carrying out of the employer’s business” and thus falls “squarely on the

production side.” Her position was simply a cog in an assembly line as referenced in applicable

caselaw.

17. Under the FLSA, Ms. Gutierrez would be entitled to recovery of an estimated $9,285.64 in

unpaid overtime per year and a like amount of $9,285.64 in liquidated damages for each

respective year. She would be entitled to recovery of at least two years of unpaid overtime and

liquidated damages and three years of recovery if the court finds that the conduct of the employer

violating the FLSA is willful. Estimating a recovery for three years of unpaid overtime from

2017 to the present, Ms. Gutierrez would be entitled to recovery of an estimated $55,713.84 in

unpaid overtime and liquidated damages.

18. It is contended Defendant knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice of failing to pay overtime compensation with respect to Plaintiff.

PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page - 4
             Case 5:20-cv-00656 Document 1 Filed 06/02/20 Page 5 of 6




               VI. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

19. During the relevant period, Defendant has violated and is violating the provisions of Sections

6 and 7 of the FLSA, 29 U.S.C. §§ 206-7, and 215(a)(2), by employing employees in an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating such

employees for their work in excess of forty hours per week at rates no less than one-and-a-half

times the regular rates for which they were employed. Defendant has acted willfully in failing to

pay Plaintiff in accordance with the law.

20. Plaintiff further seeks mandatory attorneys’ fees as provided under the FLSA. See Hilton v.

Executive Self Storage Assocs., Inc., 2009 U.S. Dist. LEXIS 51417, *27 (W.D. Tex. June 18,

2009) (“Fee awards are mandatory for prevailing plaintiffs in FLSA cases.”) (29 U.S.C.

section216 (b)).

                                    VII.    RELIEF SOUGHT

21. WHEREFORE, cause having been shown, Plaintiff prays for a trial by jury and judgment

against Defendant as follows:

       a.      For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back wages due to Plaintiff and for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff; and

       b.      For an Order awarding Plaintiff the costs of this action;

       c.      For an Order awarding Plaintiff attorneys’ fees as provided under 29 U.S.C.

section 216 (b); and

       d.      For and Order awarding Plaintiff pre-judgment and post-judgment interest at the

highest rates allowed by law; and

PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 5
               Case 5:20-cv-00656 Document 1 Filed 06/02/20 Page 6 of 6



       e.       For an Order granting such other and further relief as may be necessary and

appropriate.

                                           Respectfully Submitted,

                                           _/s/ Adam Poncio ____________
                                           ADAM PONCIO
                                           State Bar No. 16109800
                                           salaw@msn.com
                                           ALAN BRAUN
                                           State Bar No. 2405488
                                           abraun@ponciolaw.com

                                           PONCIO LAW OFFICES
                                           A Professional Corporation
                                           5410 Fredericksburg Road, Suite 109
                                           San Antonio, Texas 78229-3550
                                           Telephone:(210) 212-7979
                                           Facsimile:(210) 212-5880


                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                               Page - 6
